     Case 3:18-cr-00033 Document 86 Filed 10/27/20 Page 1 of 1 PageID #: 406




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION

RICO RODRIQUEZ ALLEN,

               Petitioner,

v.                                                     CIVIL ACTION NO. 3:19-cv-0546
                                                       CRIMINAL ACTION NO. 3:18-00033

UNITED STATES OF AMERICA,

               Respondent.


                             MEMORANDUM OPINION AND ORDER

       Pending before the Court is the Defendant’s “Motion for Reconsideration Pursuant to Rule

59(e) [of Judgment Order, ECF No. 80].” ECF No. 82. For the reasons stated in the Court’s

Memorandum Opinion and Order, ECF No. 79, the Court FINDS that the Defendant’s arguments are

without legal support, justification, and merit. Accordingly, the Court DENIES the motion WITH

PREJUDICE.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties, the United States Attorney’s Office, the United States Probation Office, and the

United States Marshals Service.

                                               ENTER: October 27, 2020
